DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed 12/21/2020. Claims 40 and 51 have been amended. No claims have been further cancelled or added. Therefore, claims 40-76 are still presently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 51-56 and 59-68 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Talish (2006/0047230).
Regarding claim 51, Talish discloses a system for enhancing wound healing in a subject, the system comprising: a device for generating a low magnitude, high frequency physical signal, the device including a transducer (vibratory energy  generated by at least one energy moving device) (para. 0048); and a platform (500; apparatus – see FIG. 5 – bed platform) configured to support a length of the subject in a lying position so that the device delivers the low magnitude, 
Regarding claim 52, Talish discloses the device is integral with the platform (vibrations generated by motorized spring mechanism located underneath the bed surface).
Regarding claim 53, Talish discloses that the physical signal is one of a mechanical signal (vibration is a mechanical signal) (para. 0048).
Regarding claim 54, Talish discloses the physical signal is a vibration generated by one of a transducer (vibration generated by a motorized spring mechanism – motorized spring mechanism transduces electrical energy to mechanical energy) (para. 0023, 0048)
Regarding claim 55, Talish discloses the physical signal oscillates the platform along at least one axis (the mere presence of vibration is oscillation along at least one axis).
Regarding claim 56, Talish disclose the platform is a weight bearing support (the platform is a bed that lays on the vibrational bed) (para. 0048).
Regarding claim 59 and 60, Talish discloses that the magnitude of the physical signal is 0.01-4/0.01-10 g (0.2 g) (para. 0027).
Regarding claim 61-63, Talish discloses the frequency of the physical signal 5-1000Hz/10-100Hz/30-90Hz (30-90Hz) (para. 0027).
Regarding claim 64-65, Talish discloses the predetermined time is 0.5 s to 200 minutes/ 2 minutes to 60 mins (10 minutes) (para. 0033).

Regarding claim 67, Talish discloses the frequency varies over the predetermined time (adjusted accordingly) (para. 0034).
Regarding claim 68, Talish discloses that the device is a transducer (vibration generated by motorized spring mechanism clearly transduces electrical energy to mechanical energy) (para. 0048).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 40-50 and 70-74 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over McLeod et al. (6,607,497).
Regarding claims 40, McLeod discloses a method comprising determining a periodic basis and a predetermined time (vibrational perturbation causes signals to be generated within at least one of the patient’s muscles to create a measurable response, determine musculo-skeletal status of the patient, especially if the postural stability of the patient is improving, which results in the predetermined treatment duration period, and predetermined time; a determination was clearly made when patient undergoes procedure for 10 mins a day over 4 
In the alternative, McLeod does not specifically disclose that the method step is for treating damaged tissue. However, since the methods steps of McLeod are the same as claimed, one of ordinary skill in the art at the time the invention was made would have recognized that the method as disclosed by McLeod would be able to obtain the same results as claimed.

Regarding claims 41-43, the method of McLeod already has the positive steps as claimed, the intended use language has been carefully considered but deemed not to impose any method step limitation on the claims distinguishable over the steps of the method of McLeod. Since the method of McLeod has the same steps as claimed, the method of McLeod is able to be used in the same manner as set forth in the claim and will vibrate the whole body such that soft tissue is treated.

Regarding claim 44 and 45, McLeod discloses the magnitude of the mechanical signal being about 0.01-10g/0.01-4.0g (between 0.05 to 0.5 g) (col. 4, lines 55-60).
Regarding claim 46-48, McLeod discloses that the frequency of the mechanical/physical signal is 5-1000Hz/10-100Hz/30-90Hz (40-90Hz) (col. 4, lines 18-27).
Regarding claim 49, McLeod discloses that the predetermined time is 0.5 seconds to 200 minutes/2 minutes to 60 minutes (10 minutes) (col. 4, lines 1-5).
Regarding claim 50, McLeod discloses that the periodic basis is daily (10 minutes per day) (col. 4, lines 1-5).
Regarding claim 70, McLeod discloses that the magnitude of the mechanical signal is 0.5g to 10g (0.05 to 0.5 g – overlapping range shows prima facie case of obviousness, see MPEP 2144.05(I)).
Regarding claim 71, McLeod has everything as claimed but does not disclose that the magnitude of the mechanical signal is 0.01-0.039g. However, McLeod discloses that the that the musculoskeletal vibrations can be recorded and measuring/recording the muscle response by the stimulus. One of ordinary skill in the art at the time the invention would have considered the magnitude of the vibrational magnitude to be a matter of routine experimentation for a result effective variable and would have modified the magnitude of the vibrational stimulus to be 0.01-0.39 in order to ensure the external vibrations create a desirable musculoskeletal response (col. 3, lines 35-60).

Regarding claim 73, McLeod has everything as claimed, but does not specifically disclose the frequency of the mechanical signal is 5-9.9Hz. However, McLeod discloses that the that the musculoskeletal vibrations can be recorded and measuring/recording the muscle response by the stimulus. One of ordinary skill in the art at the time the invention would have considered the magnitude of the vibrational frequency to be a matter of routine experimentation for a result effective variable and would have modified the magnitude of the vibrational stimulus to be 5-9.9Hz order to ensure the external vibrations create a desirable musculoskeletal response (col. 3, lines 35-60).
Regarding claim 74, McLeod discloses that the mechanical signal is 51-90 Hz (40-90 Hz– overlapping range shows prima facie case of obviousness, see MPEP 2144.05(I)).) (col. 4, lines 18-27).
Claim 57-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talish (2006/0047230) as applied to claim 51 above, and in further view of Morey et al (2,243,013).
Regarding claim 57 and 58, Talish has everything as claimed in claim 51, but does not disclose that the platform includes a fastening component for securing at least a part of the subject thereto wherein the fastening component is a strap, band, or belt.
Morey teaches a vibration table comprising a platform (entire table) wherein the platform includes a fastening component (153, straps) for securing at least a part of the subject 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added to the platform of Talish a fastening component for securing at least a part of the subject thereto wherein the fastening component is a strap/belt/band as taught by Morey in order to help the patient to effectively massage the patient’s back or chest and also to further ensure the patient remains engaged with the device while receiving treatment.

Claim 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talish (2006/0047230).
Regarding claim 69,Talish has everything as claimed including the device (510), but does not explicitly and clearly discloses that the device is a magnetic coil. However, Talish does teach in paragraph 0023 that resonant vibrations (same resonant vibrations produced by 510 of the third embodiment of Talish) produced by a table of the apparatus are generated by energy moving device (e.g. speakers) – speakers are clearly transducers that convert that electrical energy into mechanical energy making which make use of magnetic coils (see para. 0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the motorized spring mechanism that provides the vibration of the third embodiment of Talish to incorporate the use of speakers which have .

Claims 75-76 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over McLeod et al. (6,607,497) in view of McLeod et al. (5,273,028).
Regarding claim 75, McLeod discloses that the predetermined time  (col. 4, lines 1-6), but does not disclose that the predetermined time is 61 mins to 200 minutes / 0.5 seconds to 4.9 seconds).
However, Mcleod ‘028 teaches that a method for healing tissue by applying low magnitude, high frequency mechanical signal to a subject for a predetermined period of time that is 61 minutes to 200 minutes/0.5 seconds to 4.9 minutes (about 5 to about 60 minutes – the boundaries of the range taught by McLeod are close enough to the recited range boundaries of the claim to establish a prima facie case of obviousness, see MPEP 2144.05.(I), in this case, the boundaries of the taught range are close that the difference is negligible abset any showing of unexpected results or criticality)(col. 3, lines 28-40).
Therefore, since there is no evidence of criticality of the ranges claimed, it would have been obvious to one of ordinary skill the art at the time the invention was made to have modified the predetermined time of the method of McLeod to be 61 mins or 4.9 minutes (about 5 minutes or about 60 minutes) as taught by McLeod ‘028 in order to modify the treatment vibration parameters to best suit the responsiveness of the patient’s physiology.

Response to Arguments
Applicant’s arguments, see page 6, filed 12/21/20, with respect to claims 71-76 have been fully considered and are persuasive.  The claim rejections under 35 USC §112 of claims 71-76 has been withdrawn. 
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. Applicant argues on page 7 of the Remarks regarding the rejection to independent claim 40 that the McLeod ‘497 reference does not disclose the method step of determining periodic basis and a predetermined time sufficient to heal damaged tissue. However, it is clear that a determination has been made for the periodic basis and predetermined time as Mcleod clearly calls for a periodic basis and predetermined time (vibrational perturbation causes signals to be generated within at least one of the patient’s muscles to create a measurable response, determine musculo-skeletal status of the patient, especially if the postural stability of the patient is improving, which results in the predetermined treatment duration period, and predetermined time; a determination was clearly made when patient undergoes procedure for 10 mins a day over 4 weeks) (col. 3, lines 35- col. 4, line 6).  With regards to the arguments directed the limitation of sufficient to heal damaged tissue, the intended result language has been carefully considered but deemed not to impose any method step limitation on the claims distinguishable over the steps of the method of McLeod. Since the method of McLeod has the same steps as claimed, the method of McLeod is able to be used in the same manner as set forth in the claim. See MPEP 2111.04 (I), “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step  positively recited”. Therefore, the rejection to claim 40 still stands.
Applicant’s arguments with respect to claim(s) 51-69 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Remarks
Examiner thanks Applicant for pointing out item 8 on the previous office action. Examiner confirms that the claims 70-74 were indeed for rejections under 35 U.S.C. §102 as being anticipated by, or in the alternative, under 35 U.S.C. §103 as unpatentable over US Patent No. 6,607,497 to Mcleod et al. (“McLeod ‘497 patent”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark (3,752,154), Sumanac (6,468,236), Immel (4,274,167), Paii (2,821,191), Stebbins (1,567,818), Whitney (1,899,544), Skille et al. (5,101,810) and Kitadou et al. (2002/0183667) all disclose furniture items configured to support the length of the patient while providing vibration therapy to the body of the patient.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246.  The examiner can normally be reached on Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL TSAI
Primary Examiner




/MICHAEL J TSAI/             Primary Examiner, Art Unit 3785